The facts are sufficiently stated in the opinion of the Court by MR. JUSTICE WALKER.
The prisoner was indicted in the court below for the murder of Anderson Blankinship, and tried for murder in the second degree, the solicitor not insisting on a verdict for murder in the first degree. He was convicted of murder in the second degree, and, having excepted to several rulings of the court, appealed from the judgment rendered upon the verdict.
His first exception is to the refusal of the court to require a witness, M. T. Battle, the justice of the peace who conducted the preliminary examination, to refresh his memory from the written testimony of Roxie Williamson, taken by him at the trial, when he was asked if Roxie Williamson testified that the wagon had moved after the shots were fired. He answered that, as he recollected, she said it was moved once. It has been held that a witness may be compelled to refresh his memory by a written memorandum, in court and accessible to him (Davenportv. McKee, 94 N.C. 325), and it is said in S. v. Staton, 114 N.C. 813, citing 1 Greenleaf on Evidence, sec. 437, that the party examining him may demand that he do so. 40 Cyc., 2449 et seq. It will appear from the last book cited that the authorities are not uniform upon this question, some holding that it is a matter within the sound discretion of the court. But in this case, the testimony of Roxie Williamson is not in the record, nor is her testimony, which was taken by the magistrate and reduced to writing, and we cannot, therefore,         (292) see that the ruling of the court was prejudicial, if incorrect.
The conversation of the prisoner with D. M. Cole, shortly after the homicide was committed, in which he stated that "the tale about his poisoning dogs all over the county was the cause of all the trouble," was competent as evidence of a motive for the killing. The circumstances under which they met in the road and what was done at the time of the conversation were but parts of the transaction, pars rei gestae, and *Page 238 
competent as throwing light upon what was said. 21 Cyc., 899, 916, and 939;S. v. Mace, 118 N.C. 1244; S. v. Adams, 138 N.C. 688. The question put to the defendant's witness, J. R. Floyd, by the solicitor, as to whether he thought a man is of good character and law-abiding who carries a pistol and drinks whiskey, or goes to a baseball game and drinks whiskey, if objectionable, was harmless, as the witness's answer to it was entirely favorable to the prisoner, and the Court will not reverse a judgment because of the admission of evidence which is not prejudicial and could not have affected the verdict. Glover v. Flowers, 101 N.C. 134, and cases cited.
The principal exception in the case is to the following charge of the court: "If you find that the prisoner and the deceased were engaged in a mutual combat, and were fighting on equal terms, and you find that the prisoner shot the deceased, and that the deceased quit the combat and filed, and you find that while the deceased was in flight and disabled from any further combat, that the prisoner shot him under these circumstances in the back or from the rear, causing the death of the deceased, the prisoner would be guilty of murder in the second degree."
There is no evidence to be found in this record tending to show that the prisoner and deceased were engaged in a mutual combat on equal terms. On the contrary, the evidence shows that the prisoner was all the time the aggressor, that he shot deceased without any provocation, and after shooting and disabling him, and when deceased fled, that he pursued him and shot two or three times, and that soon thereafter the wounds thus inflicted on deceased caused his death. The evidence discloses the fact that the prisoner, instead of killing in the heat of (293) passion or upon a legal provocation, took advantage of deceased, who was unarmed and doing or saying nothing to provoke him, and fired upon him several times, inflecting five wounds, some of them mortal. In the most favorable view of the evidence that can be taken for the prisoner, it has the appearance of being a coolly planned, willful, premeditated, and deliberate murder, and there was no error in the instruction. S. v. Hinson, 150 N.C. 827. His Honor might well have charged the jury that there was no evidence of manslaughter, the killing with a deadly weapon having been shown and not denied, and the burden of proving facts in mitigation and excuse being upon the defendant. S. v.Quick, 150 N.C. 820. The cases of S. v. Hildreth, 31 N.C. 429; S. v.Ellick, 60 N.C. 451, and S. v. Tackett, 8 N.C. 220, relied on by the prisoner's counsel, are not in point. The conviction was of murder in the second degree and after a careful examination of the case, as presented to us in the record, we find
No error.
Cited: S. v. Blackwell, 162 N.C. 684. *Page 239